390 S.C. 629 (2010)
703 S.E.2d 231
In the Matter of Katherine E. Mims SCHROEDER, Petitioner.
Supreme Court of South Carolina.
December 16, 2010.

ORDER
The records in the office of the Clerk of the Supreme Court show that on November 5, 1982, Petitioner was admitted and enrolled as a member of the Bar of this State.
By way of a letter addressed to the Clerk of the South Carolina Supreme Court, dated December 7, 2010, Petitioner submitted her resignation from the South Carolina Bar. We accept Petitioner's resignation.
Petitioner shall, within fifteen (15) days of the issuance of this order, deliver to the Clerk of the Supreme Court her certificate to practice law in this State.
In addition, Petitioner shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients currently being represented in pending matters in this State, of her resignation.
Petitioner shall file an affidavit with the Clerk of the Supreme Court, within fifteen (15) days of the issuance of this order, showing that she has fully complied with the provisions of this order. The resignation of Katherine E. Mims Schroeder shall be effective upon full compliance with this order. Her name shall be removed from the roll of attorneys.
  /s/Jean H. Toal, C.J.
  /s/Costa M. Pleicones, J.
  /s/Donald W. Beatty, J.
  /s/John W. Kittredge, J.
  /s/Kaye G. Hearn, J.
*630